UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6049


JOSEPH MICHAEL GRIFFITH,

                Plaintiff – Appellant,

          v.

CAPTAIN D. CLARK; OFFICER WHIDPEE; CAPTAIN CASTELLO; JOHN
DOE; OFFICER RUSSELL; SGT. BOYD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03209-FL)


Submitted:   March 25, 2013                 Decided:   March 28, 2013


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Michael Griffith, Appellant Pro Se. Peter Andrew
Regulski, Assistant Attorney General, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Michael Griffith seeks to appeal the district

court’s      order    denying    his     motion       for        default   judgment      and

granting Defendants’ motions for extension of time and for leave

to    file    the    answer     instanter.                This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain       interlocutory       and       collateral       orders,       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Griffith

seeks   to    appeal    is    neither    a        final    order    nor    an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal for lack of jurisdiction.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.             The motion to dismiss the appeal is

granted.

                                                                                  DISMISSED




                                              2